     Case 3:18-cv-00138-MMD-CLB Document 49 Filed 03/17/21 Page 1 of 1



1
2
3
4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6     AUBREY AVERY,                                     Case No. 3:18-CV-00138-MMD-CLB
7                        Plaintiff,                      ORDER
8            v.
9     MCCORMICK, et al,
10                 Defendants.
      ____________________________/
11
12          On February 19, 2021, defendants filed a motion for summary judgment (ECF No.
13   46). Plaintiff was given notice of the motion pursuant to the requirements of Klingele v.
14   Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15   1998) (ECF No. 47). To date, plaintiff has failed to file an opposition.
16          The court will sua sponte grant plaintiff one extension of time to Tuesday, March
17   30, 2021 to file an opposition to the motion for summary judgment. No further extensions
18   of time shall be granted. If plaintiff fails to file an opposition, the motion will be submitted
19   to the court for decision as unopposed.
20   IT IS SO ORDERED.
21
22           March 17, 2021
     DATED: _____________________
23                                               ____________________________________
24                                               UNITED STATES MAGISTRATE JUDGE

25
26
27
28
